              S DISTRICT
           ATE           C
          T




                                      O
     S




                                       U
    ED




                                        RT
UNIT
                       VED
                  APPRO




                                               R NIA
                                           a
                                J. Davil




NO
                        dward
              Judge E




                                               FO
 RT




                                           LI
         ER        11/27/2019




    H




                                       A
              N                            C
                                F
                  D IS T IC T O
                        R
